Petitions were filed by certain electors under the provisions of Chapter 224, Laws 1942, addressed to the board *Page 120 
of supervisors of Lauderdale County, requesting that an election be ordered to determine whether the traffic in light wines and beer should be excluded from the county. Such election was ordered and the board later certified by its minutes that such election had resulted in the exclusion of such traffic. Whereupon, appellants filed their protest against this final order putting the result of the election into effect, setting out that fewer than 20% of the qualified electors of the county joined in the petitions and that certain other irregularities, hereafter set out, made the entire proceedings and election void. The protest was overruled, whereupon protestants filed their bill of exceptions and appealed to the circuit court, pursuant to Chapter 245, Laws of 1940. The appeal was dismissed as not having been filed within ten days after the board's order for the election.
Only two of the assignments of error deal with alleged irregularities in the conduct of the election; all other errors assigned refer to the proceedings antecedent to the adjudication by the board ordering the election in compliance with the petitions. As to the latter assignments, the point is squarely presented whether the decision and order of the board, February 1, 1943, adjudicating the sufficiency of the petitions, is final in view of the failure of protestants to appeal therefrom under Chapter 245, Laws 1940. In this connection, the contentions were that the petitions were first filed in September, 1942, and later petitions in October, 1942, but that these were not acted upon finally until the board's meeting, February 1, 1943, at which time they were adjudged sufficient; further, that the board did not "immediately" submit the issue to the voters as required by Section 310, Code 1930; and that there were fewer than 20% of the electors upon the petitions.
All of the foregoing questions were for adjudication by the board and their decision and action thereon was judicial. Mohundro v. Board of Sup'rs of Tippah County, 174 Miss. 512, 517,165 So. 124. Its order of February 1, *Page 121 
1943, for the election was a final "judgment or decision" within the meaning of Chapter 245, Laws 1940, as to the only phase of the matter in which there was any room for the display of discretion and judgment. Their decision and order thereon were final as to the matters necessarily adjudicated therein, and because of failure seasonably to appeal therefrom the appellants are now precluded. Ferguson v. Board of Sup'rs of Monroe County,71 Miss. 524, 14 So. 81; Martin v. Board of Sup'rs of Winston County, 181 Miss. 363, 178 So. 315; Hall v. Franklin County,184 Miss. 77, 86, 185 So. 591. The election though ordered by the board was and should have been conducted "under the election laws of the state" by the election commissioners in whose full control the matter thereafter remains. Code 1930, Secs. 310, 6267. The issue before the board was election vel non; that before the voters was exclusion vel non.
Appellants contend that the entire referendum procedure is a single procedural entity and that it is not finally determined until after the ensuing election, citing inter alia, Haynes v. Cass County Court, 135 Mo. App. 108, 115 S.W. 1084. This case is not controlling here, for if in point is at variance with our own decisions. But it is not apposite for the reason that there were here no further details of procedure to be later determined by the board. The complete machinery including the dates for the election and the form of the ballots were set forth in its order of February 1st. If the exercise of the right and duty of appeal may await the outcome of the election, the protestants would be thereby given the privilege of deferring the right of appeal to await a discretion determinable not by what was their duty but what was their desire. Let it be supposed that the subsequent election resulted in a refusal to exclude the traffic. Could the original petitioners thereupon take an appeal raising issues determined by the original order calling the election? Surely they would be similarly precluded. Let it be further supposed that the petitions were rejected and no election *Page 122 
ordered by the board. Would they be privileged and required to take their appeal within the statutory period? This question is answered in the affirmative in Spencer v. Washington County,92 Miss. 230, 45 So. 863. The order of February 1st is now therefore a conclusive adjudication of the matters therein determined.
We do not agree that this order may now be successfully attacked as void in not complying with the requirement of Code 1930, Section 310, that upon the filing of the petition the board shall "immediately submit the same to a vote," etc. and as not according to prospective protestants due process of law. It is contended in this connection that protestants are not "persons aggrieved" within the import of Chapter 245, Laws 1940. A board, careful of its duty and responsibility and considerate as well of the interests of those affected, may be required by practical considerations to delay its decision in order to afford an opportunity to itself and others to examine and verify the petitions and to check their sufficiency. No action therein should be taken until it has determined this fact. Simpson County v. Burkett, 178 Miss. 44, 172 So. 329. Upon its adjudication of this issue, the appellee immediately ordered the election. The question of due process was decided in Martin v. Board of Sup'rs of Winston County, supra. Petitioners are parties; likewise, all persons or taxpayers whose interest is involved or whose privileges are put in jeopardy, regardless of whether they are not as yet personally "aggrieved," are so in a legal sense. Ferguson v. Monroe County, supra; Power v. Robertson, 130 Miss. 188, 93 So. 769. It is unreasonable to assume that their interest, as vigorously manifested after the election, was not stirred by the challenge of the original petitions.
Two assignments relate to the regularity of the election itself. They both involve the validity and application of Chapter 224, Laws of 1942, and the alleged nonconformity of the issue, as disclosed by the ballots, with this Act. The Act provides as follows: "Provided, that if any *Page 123 
county, at an election held for the purpose under the election laws of the state, shall by a majority vote of the duly qualified electors voting in the election determine that the transportation, storage, sale, distribution, receipt, and/or manufacture of such beverages, shall not be permitted in such county, then the same shall not be permitted therein. . . . Provided, further that an election to determine whether such transportation, storage, sale, distribution, receipt, and/or manufacture of such beverages shall be excluded from any county in the state, shall on a petition of twenty per centum (20%) of the duly qualified voters of such county, be ordered by the board of supervisors thereof, for such county only; . . ." There is no inconsistency in this language which would require the submitted issue to be whether the traffic "shall not be permitted" instead of whether it "shall be excluded" as was done here.
Lastly, it is contended that the use of the device "and/or" in the statute and upon the ballots created an ambiguity and uncertainty as to the issue before the voters. The implied approval of this procedure in all of the decisions under this act makes it tardy now to assert such view. Moreover, we are unable to see how doubt could remain in the minds of the voters as to what they were voting upon. The petitioners assumed the burden of proscribing the transportation, storage, sale, distribution, receipt and manufacture of light wines and beer, as the statute authorized them to do. It is not in point to argue that in criminal proceedings pursuant to the exclusion order one could not be tried and convicted of all such offenses at once. (Compare Code 1930, Section 1974, where the several forbidden acts relating to intoxicating liquors are stated in the disjunctive.) As indicated by the title to the Act itself, it is the traffic in such beverages that is being dealt with. The statute particularizes the several phases of such traffic.
It is significant that the privileges exercised by appellants were granted in the same statute and identical *Page 124 
language as that used in the petitions and ballots by which these privileges were revoked. A statute authorizing the sale and/or manufacture would make it lawful for Costas and/or Kramer Service Co., Inc., to engage in either or both. A denial of the privilege so expressed could mean nothing but that one may engage in neither.
We shall not extend this discussion. The issue before us is not a moral nor a temperance issue. Privileges accorded our citizens, albeit under a mere license, are valuable rights and deserve protection of the law. However, it is the same law which also makes their exercise subject to the expressed will of the citizens. We do not find that the procedure by which such will was implemented was irregular or contrary to the law.
Affirmed.